Case 1:20-cv-01094-JMS-TAB Document 46 Filed 10/05/20 Page 1 of 1 PageID #: 346




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 INDIANA CIVIL LIBERTIES UNION                             )
 FOUNDATION, INC., et al.                                  )
                                                           )
                                Plaintiffs,                )
                                                           )
                           v.                              )       No. 1:20-cv-01094-JMS-TAB
                                                           )
 SUPERINTENDENT, et al.                                    )
                                                           )
                                Defendants.                )

       ORDER ON SEPTEMBER 30, 2020, TELEPHONIC STATUS CONFERENCE
         Parties appeared by counsel September 30, 2020, for a telephonic status conference.

 Discussion was held regarding settlement and related matters. Based upon the parties' positions,

 this case does not appear likely to settle, but instead appears most likely to be resolved on cross

 summary judgment motions. Accordingly, the parties shall file staggered summary judgment

 motions and briefs, with Plaintiffs filing their motion first. The following schedule shall apply

 (or if Plaintiff files prior to the deadline, the same sequencing shall apply). Plaintiffs shall file

 their motion and brief by March 9, 2021. Defendants shall file their cross motion and response

 by April 8, 2021. Plaintiffs shall file their response and reply by May 10, 2021. Defendants

 shall file any reply by May 24, 2021.

                 Dated: 10/5/2020



                                              _______________________________
                                              Tim A. Baker
                                              United States Magistrate Judge
                                              Southern District of Indiana




 All ECF-registered counsel of record via email.
